DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-9, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piech et al (US# 2011/0114421) in view of JP 58-46237.
Piech et al disclose a brake device including; a stationary member 98a/98b; a movable member 94 or 116 movable relative to the stationary member in a first direction; a cavity defined between the stationary member and the movable member, the cavity (cavity containing fluid 30 in figure 9 or 115, figure 10) retaining a magnetorheological fluid 30 convertible between a default solid state [0028] 
	Regarding claim 4, the magnetic regulating mechanism manipulates position of the default magnetic flux 42.  [0029]
	Regarding claim 5, the magnetic regulating mechanism manipulates intensity of the default magnetic flux.  [0050]
	Regarding claim 8, the temporary magnetic flux 44 shifts the default magnetic flux away from the fluid.  [0029]  
	Regarding claim 9, the default magnetic flux 42 is opposed by the temporary magnetic flux 44 for eliminating the default magnetic flux applied to the fluid.  [0029]  Figures 3-4.  Note the flux 44 
	Regarding claim 14, the viscosity of the fluid is manipulated by the magnetic regulating mechanism.  [0026][0027]
	Regarding claim 16, the stationary member 98a/98b is a stator (stationary part of a rotary system) and the movable member 94 or 116 is a rotor rotatable with respect to the stator.  
	Regarding claim 17, the permanent magnet 32 and the electric coil 34/35 are both annular shaped.  Figure 9.  In modifying the device of figure 9 as set forth above, the magnet would have a larger diameter than the coil, such as shown in figure 3 of JP ‘237.
Regarding claim 18, Piech et al disclose a movable device 12 comprising; a stationary member 98a/98b; a moveable member 94 or 116 movable relative to the stationary member in a first direction; a cavity (cavity containing fluid 30 in figure 9 or 115, figure 10) defined between the stationary member and the movable member; a magnetorheological fluid 30 retained in the cavity and convertible between a default solid state [0028] during which the magnetorheological fluid exerts a force against the movable member in a second direction opposite to the first direction to enable braking, and a temporary liquid state during which the force exerted against the movable member is reduced to disable braking [0029]; and a magnetic regulating mechanism 32/34/35 including a permanent magnet 32 and an electric coil 34/35, the permanent magnet being arranged within the movable member 94 or 96, the permanent magnet applying a default magnetic flux [0028] to the magnetorheological fluid for maintaining the magnetorheological fluid at the default solid state, and the electric coil 34/35 being arranged within the movable member 94 or 116, wherein, in use, when a current passes through the electric coil, the electric coil applies a temporary magnetic flux to the magnetorheological fluid to interact with the default magnetic flux thereby converting the magnetorheological fluid to the temporary liquid state[0022][0028] [0029].   Piech et al lack the disclosure of the permanent magnet being arranged 
	Regarding claim 19, the movable device 12 is a vehicle or a vessel as broadly recited.
Regarding claim 20, the stationary member 98a/98b is a stator, and the moveable member is a rotor 94 or 116 rotatable with respect to the stator.

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
Regarding Piech in view of JP 5846237, Applicant argues that clutches and elevator brakes are different types of devices that serve difference purposes and the magnetorheological fluid in Piech is manipulated to discourage movement of movable member(s) (to stop the rotor 38) whereas the magnetic particles 25 in JPS5846237 are manipulated to encourage movement of movable member(s) (to transmit torque). Applicant further argues that due to these fundamental differences, a person of skill in the art would not have readily applied the teachings of JPS5846237 to Piech.  This is not persuasive.  It is first noted that brakes and clutches are in the same field of endeavor and both contemplated by the disclosure of the instant invention.  Note [0002] of the PGpub discusses both clutches and brakes, as well as problems common to both.  [0032] indicates that “the torque transmission apparatus is embodied as a brake 100. However, it will be appreciated by persons skilled in the art that the following descriptions and embodiments maybe be applied in any other applications such as in a clutch with minor modifications and without 
    PNG
    media_image1.png
    62
    668
    media_image1.png
    Greyscale

It is therefore maintained that the fact that the device of JP ‘237 functions as a clutch would not have discouraged one of ordinary skill in the art from applying its teachings to the brake of Piech.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK